DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered.
Status of claims
Claims 20-23 and 30-34 as amended on 5/06/2021 are under examination in the instant office action. 
Claims 24-29 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/20/2020.
In the response to the action, please, cancel non-elected, withdrawn and non-examined claims 24-29.
Response to Arguments
Applicant’s arguments filed on 5/06/2021 with respect to the pending claims and contents of contents of Declaration by Ruchir Desai filed on 8/03/2020 have been fully considered and are persuasive.  
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ji et al (Limnology and Oceanography, 2008, Vol. 53, No., 5, pages 1790-1804) and US 2010/0303989 (Brooks et al) has been withdrawn because the cited refence by Ji does not teach culturing Chlorella “heterotrophically” as claimed, because the table 2 of the refence by JI teaches away from concept of P limitation for increase of biomass protein by weight of the biomass as argued (see last response at page 6 and see it. 7 of the Declaration by Ruchir Desai filed on 8/03/2020) and because the cited US 2010/0303989 (Brooks et al) does not recognize concept of P limitation for increase of Chlorella biomass protein.
The rejection of claim under 35 U.S.C. 103 as being unpatentable over Ji et al (Limnology and Oceanography, 2008, Vol. 53, No., 5, pages 1790-1804) and US 2010/0303989 (Brooks et al), and further in view of Sansawa et al (Journal of Bioscience and Bioengineering. 2004, Vol. 98, No. 6, pages 437-444) has been withdrawn has been withdrawn for the reasons above and because Sansawa teaching does not recognizes P limiting conditions for increase of biomass protein content. 
Claims 20-23 and 30-34 are free from the prior art of record and allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
August 26, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653